Order, Supreme Court, New York County (Harold Tompkins, J.), entered September 9,1994, which, inter alia, granted plaintiffs motion for summary judgment in the amount of $86,492.38, representing unpaid condominium common charges, unanimously affirmed, without costs.
The warranty of habitability (Real Property Law § 235-b) does not apply to an individual unit within a condominium, and an individual unit owner cannot withhold payment of common charges and assessments in derogation of the condominium’s bylaws based on defective conditions in his or her unit or in the common areas, or a disagreement with actions lawfully taken by the Board of Managers (Frisch v Bellmarc Mgt., 190 *116AD2d 383, 389). Defendants’ arguments at bar run almost exclusively to the merits of their counterclaims, which remain pending in the IAS Court without affecting the obligation to pay common charges (Residential Bd. of Mgrs. v Berman, 213 AD2d 206). Concur—Murphy, P. J., Wallach, Ross, Nardelli and Williams, JJ.